Name: Commission Regulation (EC) No 32/1999 of 8 January 1999 amending Regulation (EC) No 1486/98 laying down the reduced agricultural components and additional duties applicable from 1 July to 31 December 1998 to the importation into the Community of goods covered by Council Regulation (EC) No 3448/93 under Agreements with Estonia, Latvia and Lithuania
 Type: Regulation
 Subject Matter: Europe;  agri-foodstuffs;  tariff policy;  EU finance;  trade policy;  international trade
 Date Published: nan

 EN Official Journal of the European Communities9. 1. 1999 L 5/43 COMMISSION REGULATION (EC) No 32/1999 of 8 January 1999 amending Regulation (EC) No 1486/98 laying down the reduced agricultural components and additional duties applicable from 1 July to 31 December 1998 to the importation into the Community of goods covered by Council Regulation (EC) No 3448/93 under Agreements with Estonia, Latvia and Lithuania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), as last amended by Commis- sion Regulation (EC) No 2491/98 (2), and in particular Article 7 thereof, Whereas Commission Regulation (EC) No 1486/98 (3) laid down the reduced agricultural components and addi- tional duties applicable from 1 July to 31 December 1998 to the importation into the Community of goods covered by Regulation (EC) No 3448/93 under Agreements with Estonia, Latvia and Lithuania; Whereas Council Regulation (EC) No 26/1999 of 21 December 1998 adopting autonomous and transitional measures for Europe Agreements with Lithuania, Latvia and Estonia in certain processed agricultural products (4), lays down in Annex II, for the period from 1 January to 30 June 1999, the basic amounts to be taken into consid- eration in calculating the reduced agricultural compo- nents applicable on importation from the countries covered by that Regulation; Whereas the basic amounts fixed by Regulation (EC) No 26/1999 are identical to those fixed by Council Regula- tion (EC) No 2621/97 (5) for the period from 1 July to 31 December 1998; whereas therefore the amounts of the reduced agricultural components and additional duties established by Regulation (EC) No 1486/98 should be extended until 30 June 1999; Whereas Article 2 of Council Regulation (EC) No 1103/ 97 of 17 June 1997 on certain provisions relating to the introduction of the euro (6), lays down that from 1 January 1999 every reference in a legal instrument to the ECU shall be replaced by a reference to the euro at a rate of EUR 1 to ECU 1; whereas, for reasons of clarity, it is appropriate to use the term euro' in this Regulation, given that it is applicable from 1 January 1999, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1486/98 is amended as follows. 1. In Article 1 and 3 and Annexes I to VI, the date 31 December 1998' is replaced by 30 June 1999'. 2. In Annexes I to VI, the term ECU/100 kg' is replaced by EUR/100 kg'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January to 30 June 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 January 1999. For the Commission Martin BANGEMANN Member of the Commission (1) OJ L 318, 20. 12. 1993, p. 18. (2) OJ L 309, 19. 11. 1998, p. 28. (3) OJ L 197, 14. 7. 1998, p. 65. (4) See page 1 of this Official Journal. (5) OJ L 354, 30. 12. 1997, p. 1. (6) OJ L 162, 19. 6. 1997, p. 1.